DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 12, the prior art Yageta (JP2007046864A) and Yumoto et al. (JP2013160449A)does not teach the device as recited, in particular “...a control unit configured to provide the input signal to the imaging device to capture an image upon input of an instruction to start operation of the air-conditioning device and while the air-conditioning device and/or at least one predetermined component of the air-conditioning device is at rest, wherein when the predetermined component or the air-conditioning device is at rest, the control unit makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device,” when added to the other features claimed in independent Claim 12.
 As per independent Claim 25, the prior art Yageta (JP2007046864A) and Yumoto et al. (JP2013160449A)does not teach the device as recited, in particular “...a control unit configured to provide the input signal to the imaging device to capture an image upon input of an instruction to start operation of the air-conditioning device and while at least one predetermined component of the air-conditioning device is at rest, wherein when a drain pump being the predetermined component is at rest, the control unit makes the imaging device capture an image of a drain pan,” when added to the other features claimed in independent Claim 25.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763